DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs), submitted on 06 January 2020, 21 May 2020, and 04 June 2020, were filed after the mailing date of the patent application on 06 January 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, received on 06 January 2020, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7-9, 11, 13-15, 17, 19-21, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Womack et al. (US 2012/0014343 A1; hereinafter referred to as “Womack”).
Regarding Claim 7, Womack discloses a user equipment (UE) comprising: 
a processor (¶52 & Fig. 10, Womack discloses a user equipment (UE) comprising a processor); and 
a non-transitory computer readable storage medium storing programming for execution by the processor to perform operations (¶20 & Fig. 10, Womack discloses a user equipment (UE) comprising a computer readable medium storing instructions for execution by a processor), the operations comprising: 
¶35-36 & Fig. 8 (824 & 832), Womack discloses transmitting, by a user equipment (UE) 10 to an evolved node B 20 (eNB), a sounding reference signal (SRS) and a scheduling request); 
receiving, from the network node, a tracking response (¶36 & Fig. 8, Womack discloses receiving, by the UE from the eNB, an uplink grant in response to the SR and the SRS); and 
transmitting, by the UE in the standby mode, uplink (UL) data to the network node after the receiving the tracking response (¶35-36 & Fig. 8 (825), Womack discloses transmitting, by the UE to the eNB, uplink (UL) data while the UE is in Duration Off state of a DRX cycle.  Examiner correlates the Duration Off state of a DRX cycle to "standby mode" because the deactivation of the receiver circuitry is a power-saving feature).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 6.
Regarding Claim 2, Womack discloses the method of claim 1.
Womack further discloses the tracking response includes a UL grant, and the transmitting the UL data comprises: 
transmitting, by the UE in the standby mode, the UL data using the UL grant in the tracking response (¶35-36 & Fig. 8 (825), Womack discloses transmitting, by the UE while the UE is in a Duration Off state of the DRX, the UL data in response the uplink grant).
Regarding Claim 3, Womack discloses the method of claim 1.
Womack further discloses the UE remains connected and synchronized with the network node while the UE is in the standby mode (¶35-36 & Fig. 8 (822), Womack discloses that the UE remains connected to the eNB through periodic transmission of SRS while in the Off Duration of the DRX configuration).

Womack further discloses the UE is detected by the network node based on the tracking sequence (¶36 & Fig. 8, Womack discloses detection, by the eNB, of the UE through reception of the SRS and the SR and transmission of the uplink grant in response to the received SRS and the received SR).
Regarding Claim 8, Claim 8 is rejected on the same basis as Claim 2.
Regarding Claim 9, Claim 9 is rejected on the same basis as Claim 3.
Regarding Claim 11, Claim 11 is rejected on the same basis as Claim 5.
Regarding Claim 19, Womack discloses a network node comprising: 
a processor (¶68-74, Womack discloses an evolved node B (eNB) comprising a processor); and 
a non-transitory computer readable storage medium storing programming for execution by the processor to perform operations (¶68-74, Womack discloses an evolved node B (eNB) comprising a computer readable storage storing instructions for execution by the processor), the operations comprising: 
receiving, from a user equipment (UE) in a standby mode, a tracking sequence (¶35-36 & Fig. 8 (824 & 832), Womack discloses receiving, by an evolved node B 20 (eNB) from a user equipment (UE) 10, a sounding reference signal (SRS) and a scheduling request); 
transmitting, to the UE, a tracking response (¶36 & Fig. 8, Womack discloses transmitting, to the UE from the eNB, an uplink grant in response to the SR and the SRS); and 
receiving, from the UE in the standby mode, uplink (UL) data after the transmitting the tracking response (¶35-36 & Fig. 8 (825), Womack discloses receiving, from the UE by the eNB, uplink (UL) data while the UE is in Duration Off state of a DRX cycle.  Examiner correlates the Duration Off state of a DRX cycle to "standby mode" because the deactivation of the receiver circuitry is a power-saving feature).
Regarding Claim 13, Claim 13 is rejected on the same basis as Claim 19.
Regarding Claim 14, Womack discloses the method of claim 13.
Womack further discloses the tracking response includes a UL grant, and the receiving the UL data comprises: 
receiving, by the network node, the UL data using the UL grant in the tracking response (¶35-36 & Fig. 8 (825), Womack discloses receiving, from the UE while the UE is in a Duration Off state of the DRX by the eNB, the UL data in response the uplink grant).
Regarding Claim 15, Womack discloses the method of claim 13.
Womack further discloses the UE remains connected and synchronized with the network node while the UE is in the standby mode (¶35-36 & Fig. 8 (822), Womack discloses that the UE remains connected to the eNB through periodic transmission of SRS while in the Off Duration of the DRX configuration).
Regarding Claim 17, Womack discloses the method of claim 13.
Womack further discloses detecting, by the network node, the UE based on the tracking sequence (¶36 & Fig. 8, Womack discloses detection, by the eNB, of the UE through reception of the SRS and the SR and transmission of the uplink grant in response to the received SRS and the received SR).
Regarding Claim 20, Claim 20 is rejected on the same basis as Claim 14.
Regarding Claim 21, Claim 21, is rejected on the same basis as Claim 15.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 10, 16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Womack in view of Kim et al. (US 20130170453 A1; hereinafter referred to as “Kim”).

However, Womack does not explicitly disclose the transmitting the UL data comprises: transmitting, by the UE to the network node, the UL data with a buffer status report (BSR) appended to the UL data.
Kim teaches the transmitting the UL data comprises: 
transmitting, by the UE to the network node, the UL data with a buffer status report (BSR) appended to the UL data (¶69 & Fig. 4 (425), Kim teaches receiving, from the UE by the eNB, a buffer status report in response to an uplink grant).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Womack by transmitting, by the UE to the network node, the UL data with a buffer status report (BSR) appended to the UL data as taught by Kim because uplink transmission is improved if the eNB can allocate transmission resources based upon the priority of the data, channel state, and traffic conditions of the current cell (Kim, ¶14).
Regarding Claim 10, Claim 10 is rejected on the same basis as Claim 4.
Regarding Claim 16, Womack discloses the method of claim 13.
However, Womack does not explicitly disclose the receiving the UL data comprises: receiving, by the network node, the UL data with a buffer status report (BSR) appended to the UL data.
Kim teaches the receiving the UL data comprises: receiving, by the network node, the UL data with a buffer status report (BSR) appended to the UL data (¶69 & Fig. 4 (425), Kim teaches receiving, from the UE by the eNB, a buffer status report in response to an uplink grant).
Kim, ¶14).
Regarding Claim 22, Claim 22 is rejected on the same basis as Claim 16.
Claims 6, 12, 18, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Womack in view of Hedberg et al. (US 20120202558 A1; hereinafter referred to as “Hedberg”).
Regarding Claim 6, Womack discloses the method of claim 1.
However, Womack does not explicitly disclose before the transmitting the tracking sequence: transmitting, by the UE to the network node, a tracking sequence request; and receiving, by the UE from the network node, the tracking sequence and a unique identifier (ID), the unique ID associated with a geographic zone in a hypercell.
Hedberg teaches before the transmitting the tracking sequence: 
transmitting, by the UE to the network node, a tracking sequence request (¶89 & Fig. 11 (1128 & 1130), Hedberg teaches transmitting, by the UE, RRCConnectionComplete message); and 
receiving, by the UE from the network node, the tracking sequence and a unique identifier (ID) (¶89 & Fig. 11 (1136), Hedberg teaches receiving, by the UE, an SRS Assignment in response to receiving the RRCConnectionComplete message), the unique ID associated with a geographic zone in a hypercell (¶89 & Fig. 11 (1136), Hedberg teaches that the SRS is a locally unique SRS to its location).
Hedberg, ¶6).
Regarding Claim 12, Claim 12 is rejected on the same basis as Claim 6.
Regarding Claim 18, Womack discloses the method of claim 13.
However, Womack does not explicitly disclose before the receiving the tracking sequence: receiving, by the network node from the UE, a tracking sequence request; and transmitting, by the network node to the UE, the tracking sequence and a unique identifier (ID), the unique ID associated with a geographic zone in a hypercell.
Hedberg teaches before the receiving the tracking sequence: 
receiving, by the network node from the UE, a tracking sequence request (¶89 & Fig. 11 (1128 & 1130), Hedberg teaches receiving, from the UE by an antenna, RRCConnectionComplete message); and 
transmitting, by the network node to the UE, the tracking sequence and a unique identifier (ID) (¶89 & Fig. 11 (1136), Hedberg teaches transmitting, by the antenna to the UE, an SRS Assignment in response to receiving the RRCConnectionComplete message), the unique ID associated with a geographic zone in a hypercell (¶89 & Fig. 11 (1136), Hedberg teaches that the SRS is a locally unique SRS to its location).
Hedberg, ¶6).
Regarding Claim 24, Claim 24 is rejected on the same basis as Claim 18.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 7-9, 11, 13-15, 17, 19-21, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. US 10652851 B2 in view of Womack.
Regarding Claim 7, Womack discloses a user equipment (UE) comprising: 
a processor (Claim 20 of the ‘851 Patent discloses one or more processors); and 
Claim 20 of the ‘851 Patent discloses one or more processors in communication with the memory storage, wherein the one or more processors execute the instructions), the operations comprising: 
receiving, from the network node, a tracking response (Claim 21 of the '851 discloses receiving, by the UE from the TRP, a tracking response after transmitting the tracking signal).
However, Claim 20 and Claim 21 of the ‘851 Patent does not explicitly disclose transmitting, by the UE in a standby mode, a tracking sequence to a network node and transmitting, by the UE in the standby mode, uplink (UL) data to the network node after the receiving the tracking response.
Womack teaches transmitting, by the UE in a standby mode, a tracking sequence to a network node (¶35-36 & Fig. 8 (824 & 832), Womack discloses transmitting, by a user equipment (UE) 10 to an evolved node B 20 (eNB), a sounding reference signal (SRS) and a scheduling request) and transmitting, by the UE in the standby mode, uplink (UL) data to the network node after the receiving the tracking response (¶35-36 & Fig. 8 (825), Womack discloses transmitting, by the UE to the eNB, uplink (UL) data while the UE is in Duration Off state of a DRX cycle.  Examiner correlates the Duration Off state of a DRX cycle to "standby mode" because the deactivation of the receiver circuitry is a power-saving feature).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Claim 20 and Claim 21 of the ‘851 Patent by transmitting, by the UE in a standby mode, a tracking sequence to a network node and transmitting, by the UE in the standby mode, uplink (UL) data to the network node after the receiving the tracking Womack, ¶30-31).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 6.
Regarding Claim 2, Claim 20 and Claim 21 of the ‘851 Patent in view of Womack discloses the method of claim 1.
Womack further teaches the tracking response includes a UL grant, and the transmitting the UL data comprises: 
transmitting, by the UE in the standby mode, the UL data using the UL grant in the tracking response (¶35-36 & Fig. 8 (825), Womack discloses transmitting, by the UE while the UE is in a Duration Off state of the DRX, the UL data in response the uplink grant).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Claim 20 and Claim 21 of the ‘851 in view of Womack Patent by transmitting, by the UE in the standby mode, the UL data using the UL grant in the tracking response as taught by Womack because SRS transmission is improved by allowing the UE to transmit during discontinuous reception (DRX) (Womack, ¶30-31).
Regarding Claim 3, Claim 20 and Claim 21 of the ‘851 Patent in view of Womack discloses the method of claim 1.
Womack further discloses the UE remains connected and synchronized with the network node while the UE is in the standby mode (¶35-36 & Fig. 8 (822), Womack discloses that the UE remains connected to the eNB through periodic transmission of SRS while in the Off Duration of the DRX configuration).
Womack, ¶30-31).
Regarding Claim 5, Claim 20 and Claim 21 of the ‘851 Patent in view of Womack discloses the method of claim 1.
Womack further discloses the UE is detected by the network node based on the tracking sequence (¶36 & Fig. 8, Womack discloses detection, by the eNB, of the UE through reception of the SRS and the SR and transmission of the uplink grant in response to the received SRS and the received SR).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Claim 20 and Claim 21 of the ‘851 in view of Womack Patent by requiring that the UE is detected by the network node based on the tracking sequence as taught by Womack because SRS transmission is improved by allowing the UE to transmit during discontinuous reception (DRX) (Womack, ¶30-31).
Regarding Claim 8, Claim 8 is rejected on the same basis as Claim 2.
Regarding Claim 9, Claim 9 is rejected on the same basis as Claim 3.
Regarding Claim 11, Claim 11 is rejected on the same basis as Claim 5.
Regarding Claim 19, Womack discloses a network node comprising: 
a processor (Claim 9 of the ‘851 Patent discloses one or more processors); and 
Claim 9 of the ‘851 Patent discloses a memory storage comprising instructions;  and one or more processors in communication with the memory storage, wherein the one or more processors execute the instructions), the operations comprising: 
transmitting, to the UE, a tracking response (Claim 9 of the ‘851 Patent discloses transmit, to a second UE, parameters that include a second UE ID in response to a tracking signal transmitted by the UE).
However, Claim 9 of the ‘851 Patent does not explicitly disclose receiving, from a user equipment (UE) in a standby mode, a tracking sequence and receiving, from the UE in the standby mode, uplink (UL) data after the transmitting the tracking response.
Womack teaches receiving, from a user equipment (UE) in a standby mode, a tracking sequence (¶35-36 & Fig. 8 (824 & 832), Womack discloses receiving, by an evolved node B 20 (eNB) from a user equipment (UE) 10, a sounding reference signal (SRS) and a scheduling request); 
receiving, from the UE in the standby mode, uplink (UL) data after the transmitting the tracking response (¶35-36 & Fig. 8 (825), Womack discloses receiving, from the UE by the eNB, uplink (UL) data while the UE is in Duration Off state of a DRX cycle.  Examiner correlates the Duration Off state of a DRX cycle to "standby mode" because the deactivation of the receiver circuitry is a power-saving feature).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Claim 20 and Claim 21 of the ‘851 Patent by receiving, from a user Womack, ¶30-31).
Regarding Claim 13, Claim 13 is rejected on the same basis as Claim 19.
Regarding Claim 14, Claim 9 of the ‘851 Patent in view of Womack discloses the method of claim 13.
Womack further teaches the tracking response includes a UL grant, and the receiving the UL data comprises: 
receiving, by the network node, the UL data using the UL grant in the tracking response (¶35-36 & Fig. 8 (825), Womack discloses receiving, from the UE while the UE is in a Duration Off state of the DRX by the eNB, the UL data in response the uplink grant).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Claim 9 of the ‘851 in view of Womack Patent by receiving, by the network node, the UL data using the UL grant in the tracking response as taught by Womack because SRS transmission is improved by allowing the UE to transmit during discontinuous reception (DRX) (Womack, ¶30-31).
Regarding Claim 15, Womack discloses the method of claim 13.
Womack further teaches the UE remains connected and synchronized with the network node while the UE is in the standby mode (¶35-36 & Fig. 8 (822), Womack discloses that the UE remains connected to the eNB through periodic transmission of SRS while in the Off Duration of the DRX configuration).
Womack, ¶30-31).
Regarding Claim 17, Claim 9 of the ‘851 Patent in view of Womack Womack discloses the method of claim 13.
Womack further teaches detecting, by the network node, the UE based on the tracking sequence (¶36 & Fig. 8, Womack discloses detection, by the eNB, of the UE through reception of the SRS and the SR and transmission of the uplink grant in response to the received SRS and the received SR).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Claim 9 of the ‘851 in view of Womack Patent by detecting, by the network node, the UE based on the tracking sequence as taught by Womack because SRS transmission is improved by allowing the UE to transmit during discontinuous reception (DRX) (Womack, ¶30-31).
Regarding Claim 20, Claim 20 is rejected on the same basis as Claim 14.
Regarding Claim 21, Claim 21, is rejected on the same basis as Claim 15.
Regarding Claim 23, Claim 23 is rejected on the same basis as Claim 17.
Claims 4, 10, 16, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 20, and 21 of U.S. Patent No. US 10652851 B2 in view of Womack in further view of Kim.

However, Claim 20 and Claim 21 of the ‘851 Patent in view of Womack does not explicitly disclose the transmitting the UL data comprises: transmitting, by the UE to the network node, the UL data with a buffer status report (BSR) appended to the UL data.
Kim teaches the transmitting the UL data comprises: 
transmitting, by the UE to the network node, the UL data with a buffer status report (BSR) appended to the UL data (¶69 & Fig. 4 (425), Kim teaches receiving, from the UE by the eNB, a buffer status report in response to an uplink grant).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Claim 20 and Claim 21 of the ‘851 Patent in view of Womack by transmitting, by the UE to the network node, the UL data with a buffer status report (BSR) appended to the UL data as taught by Kim because uplink transmission is improved if the eNB can allocate transmission resources based upon the priority of the data, channel state, and traffic conditions of the current cell (Kim, ¶14).
Regarding Claim 10, Claim 10 is rejected on the same basis as Claim 4.
Regarding Claim 16, Claim 20 and Claim 21 of the ‘851 Patent in view of Womack discloses the method of claim 13.
However, Claim 20 and Claim 21 of the ‘851 Patent in view of Womack does not explicitly disclose the receiving the UL data comprises: receiving, by the network node, the UL data with a buffer status report (BSR) appended to the UL data.
¶69 & Fig. 4 (425), Kim teaches receiving, from the UE by the eNB, a buffer status report in response to an uplink grant).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Claim 20 and Claim 21 of the ‘851 Patent in view of Womack by receiving, by the network node, the UL data with a buffer status report (BSR) appended to the UL data as taught by Kim because uplink transmission is improved if the eNB can allocate transmission resources based upon the priority of the data, channel state, and traffic conditions of the current cell (Kim, ¶14).
Regarding Claim 22, Claim 22 is rejected on the same basis as Claim 16.
Claims 6, 12, 18, and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 20-21 of U.S. Patent No. US 10652851 B2 in view of Womack in further of Hedberg.
Regarding Claim 6, Claim 20 and Claim 21 of the ‘851 Patent in view of Womack discloses the method of claim 1.
However, Claim 20 and Claim 21 of the ‘851 Patent in view of Womack does not explicitly disclose before the transmitting the tracking sequence: transmitting, by the UE to the network node, a tracking sequence request; and receiving, by the UE from the network node, the tracking sequence and a unique identifier (ID), the unique ID associated with a geographic zone in a hypercell.
Hedberg teaches before the transmitting the tracking sequence: 
¶89 & Fig. 11 (1128 & 1130), Hedberg teaches transmitting, by the UE, RRCConnectionComplete message); and 
receiving, by the UE from the network node, the tracking sequence and a unique identifier (ID) (¶89 & Fig. 11 (1136), Hedberg teaches receiving, by the UE, an SRS Assignment in response to receiving the RRCConnectionComplete message), the unique ID associated with a geographic zone in a hypercell (¶89 & Fig. 11 (1136), Hedberg teaches that the SRS is a locally unique SRS to its location).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Claim 20 and Claim 21 of the ‘851 Patent in view of Womack by before the transmitting the tracking sequence: transmitting, by the UE to the network node, a tracking sequence request; and receiving, by the UE from the network node, the tracking sequence and a unique identifier (ID), the unique ID associated with a geographic zone in a hypercell as taught by Hedberg because there is an improvement in uplink and downlink capacity in cells with multiple-le downlink and uplink antennas (Hedberg, ¶6).
Regarding Claim 12, Claim 12 is rejected on the same basis as Claim 6.
Regarding Claim 18, Claim 9 of the ‘851 Patent in view of Womack discloses the method of claim 13.
However, Claim 9 of the ‘851 Patent in view of Womack does not explicitly disclose before the receiving the tracking sequence: receiving, by the network node from the UE, a tracking sequence request; and transmitting, by the network node to the UE, the tracking 
Hedberg teaches before the receiving the tracking sequence: 
receiving, by the network node from the UE, a tracking sequence request (¶89 & Fig. 11 (1128 & 1130), Hedberg teaches receiving, from the UE by an antenna, RRCConnectionComplete message); and 
transmitting, by the network node to the UE, the tracking sequence and a unique identifier (ID) (¶89 & Fig. 11 (1136), Hedberg teaches transmitting, by the antenna to the UE, an SRS Assignment in response to receiving the RRCConnectionComplete message), the unique ID associated with a geographic zone in a hypercell (¶89 & Fig. 11 (1136), Hedberg teaches that the SRS is a locally unique SRS to its location).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Claim 9 of the ‘851 Patent in view of Womack by before the receiving the tracking sequence: receiving, by the network node from the UE, a tracking sequence request; and transmitting, by the network node to the UE, the tracking sequence and a unique identifier (ID), the unique ID associated with a geographic zone in a hypercell as taught by Hedberg because there is an improvement in uplink and downlink capacity in cells with multiple-le downlink and uplink antennas (Hedberg, ¶6).
Regarding Claim 24, Claim 24 is rejected on the same basis as Claim 18.
Claims 1-3, 5, 7-9, 11, 13-15, 17, 19-21, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 29, 30, and 33 of U.S. Patent No. 10531512 (hereinafter referred to as “the ‘512 Patent”) in view of Womack.

a processor (Claim 29 of the ‘512 Patent discloses one or more processors); and 
a non-transitory computer readable storage medium storing programming for execution by the processor to perform operations (Claim 29 of the ‘512 Patent discloses one or more processors in communication with the memory storage, wherein the one or more processors execute the instructions), the operations comprising: 
receiving, from the network node, a tracking response (Claim 30 of the '512 discloses receiving, by the UE from the TRP, a tracking response after transmitting the tracking signal).
However, Claim 29 and Claim 30 of the ‘512 Patent does not explicitly disclose transmitting, by the UE in a standby mode, a tracking sequence to a network node and transmitting, by the UE in the standby mode, uplink (UL) data to the network node after the receiving the tracking response.
Womack teaches transmitting, by the UE in a standby mode, a tracking sequence to a network node (¶35-36 & Fig. 8 (824 & 832), Womack discloses transmitting, by a user equipment (UE) 10 to an evolved node B 20 (eNB), a sounding reference signal (SRS) and a scheduling request) and transmitting, by the UE in the standby mode, uplink (UL) data to the network node after the receiving the tracking response (¶35-36 & Fig. 8 (825), Womack discloses transmitting, by the UE to the eNB, uplink (UL) data while the UE is in Duration Off state of a DRX cycle.  Examiner correlates the Duration Off state of a DRX cycle to "standby mode" because the deactivation of the receiver circuitry is a power-saving feature).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Claim 29 and Claim 30 of the ‘512 Patent by transmitting, by the Womack, ¶30-31).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 6.
Regarding Claim 2, Claim 29 and Claim 30 of the ‘512 Patent in view of Womack discloses the method of claim 1.
Womack further teaches the tracking response includes a UL grant, and the transmitting the UL data comprises: 
transmitting, by the UE in the standby mode, the UL data using the UL grant in the tracking response (¶35-36 & Fig. 8 (825), Womack discloses transmitting, by the UE while the UE is in a Duration Off state of the DRX, the UL data in response the uplink grant).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Claim 29 and Claim 30 of the ‘512 Patent in view of Womack Patent by transmitting, by the UE in the standby mode, the UL data using the UL grant in the tracking response as taught by Womack because SRS transmission is improved by allowing the UE to transmit during discontinuous reception (DRX) (Womack, ¶30-31).
Regarding Claim 3, Claim 29 and Claim 30 of the ‘512 Patent in view of Womack discloses the method of claim 1.
Womack further discloses the UE remains connected and synchronized with the network node while the UE is in the standby mode (¶35-36 & Fig. 8 (822), Womack discloses that the UE remains connected to the eNB through periodic transmission of SRS while in the Off Duration of the DRX configuration).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Claim 29 and Claim 30 of the ‘512 Patent in view of Womack Patent by requiring that the UE remains connected and synchronized with the network node while the UE is in the standby mode as taught by Womack because SRS transmission is improved by allowing the UE to transmit during discontinuous reception (DRX) (Womack, ¶30-31).
Regarding Claim 5, Claim 29 and Claim 30 of the ‘512 Patent in view of Womack discloses the method of claim 1.
Womack further discloses the UE is detected by the network node based on the tracking sequence (¶36 & Fig. 8, Womack discloses detection, by the eNB, of the UE through reception of the SRS and the SR and transmission of the uplink grant in response to the received SRS and the received SR).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Claim 29 and Claim 30 of the ‘851 Patent in view of Womack Patent by requiring that the UE is detected by the network node based on the tracking sequence as taught by Womack because SRS transmission is improved by allowing the UE to transmit during discontinuous reception (DRX) (Womack, ¶30-31).
Regarding Claim 8, Claim 8 is rejected on the same basis as Claim 2.
Regarding Claim 9, Claim 9 is rejected on the same basis as Claim 3.
Regarding Claim 11, Claim 11 is rejected on the same basis as Claim 5.

a processor (Claim 33 of the ‘512 Patent discloses one or more processors); and 
a non-transitory computer readable storage medium storing programming for execution by the processor to perform operations (Claim 33 of the ‘512 Patent discloses a non-transitory 
computer readable storage medium storing programming for execution by the processor), the operations comprising: 
transmitting, to the UE, a tracking response (Claim 2 of the ‘512 Patent discloses transmit, to a second UE, parameters that include a second UE ID in response to a tracking signal transmitted by the UE).
However, Claim 33 and Claim 2 of the ‘512 Patent does not explicitly disclose receiving, from a user equipment (UE) in a standby mode, a tracking sequence and receiving, from the UE in the standby mode, uplink (UL) data after the transmitting the tracking response.
Womack teaches receiving, from a user equipment (UE) in a standby mode, a tracking sequence (¶35-36 & Fig. 8 (824 & 832), Womack discloses receiving, by an evolved node B 20 (eNB) from a user equipment (UE) 10, a sounding reference signal (SRS) and a scheduling request); 
receiving, from the UE in the standby mode, uplink (UL) data after the transmitting the tracking response (¶35-36 & Fig. 8 (825), Womack discloses receiving, from the UE by the eNB, uplink (UL) data while the UE is in Duration Off state of a DRX cycle.  Examiner correlates the Duration Off state of a DRX cycle to "standby mode" because the deactivation of the receiver circuitry is a power-saving feature).
Womack, ¶30-31).
Regarding Claim 13, Claim 13 is rejected on the same basis as Claim 19.
Regarding Claim 14, Claim 33 and Claim 2 of the ‘512 Patent in view of Womack discloses the method of claim 13.
Womack further teaches the tracking response includes a UL grant, and the receiving the UL data comprises: 
receiving, by the network node, the UL data using the UL grant in the tracking response (¶35-36 & Fig. 8 (825), Womack discloses receiving, from the UE while the UE is in a Duration Off state of the DRX by the eNB, the UL data in response the uplink grant).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Claim 33 and Claim 2 of the ‘512 Patent in view of Womack Patent by receiving, by the network node, the UL data using the UL grant in the tracking response as taught by Womack because SRS transmission is improved by allowing the UE to transmit during discontinuous reception (DRX) (Womack, ¶30-31).
Regarding Claim 15, Claim 33 and Claim 2 of the ‘512 Patent in view of Womack discloses the method of claim 13.
¶35-36 & Fig. 8 (822), Womack discloses that the UE remains connected to the eNB through periodic transmission of SRS while in the Off Duration of the DRX configuration).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Claim 33 and Claim 2 of the ‘512 Patent in view of Womack Patent by requiring that the UE remains connected and synchronized with the network node while the UE is in the standby mode as taught by Womack because SRS transmission is improved by allowing the UE to transmit during discontinuous reception (DRX) (Womack, ¶30-31).
Regarding Claim 17, Claim 33 and Claim 2 of the ‘512 Patent in view of Womack discloses the method of claim 13.
Womack further teaches detecting, by the network node, the UE based on the tracking sequence (¶36 & Fig. 8, Womack discloses detection, by the eNB, of the UE through reception of the SRS and the SR and transmission of the uplink grant in response to the received SRS and the received SR).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Claim 33 and Claim 2 of the ‘512 Patent in view of Womack Patent by detecting, by the network node, the UE based on the tracking sequence as taught by Womack because SRS transmission is improved by allowing the UE to transmit during discontinuous reception (DRX) (Womack, ¶30-31).
Regarding Claim 20, Claim 20 is rejected on the same basis as Claim 14.
Regarding Claim 21, Claim 21, is rejected on the same basis as Claim 15.
.
Claims 4, 10, 16, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 29, 30, and 33 of U.S. Patent No. 10531512 (hereinafter referred to as “the ‘512 Patent”) in view of Womack in further view of Kim.
Regarding Claim 4, Claim 29 and Claim 30 of the ‘512 Patent in view of Womack discloses the method of claim 1.
However, Claim 29 and Claim 30 of the ‘512 Patent in view of Womack does not explicitly disclose the transmitting the UL data comprises: transmitting, by the UE to the network node, the UL data with a buffer status report (BSR) appended to the UL data.
Kim teaches the transmitting the UL data comprises: 
transmitting, by the UE to the network node, the UL data with a buffer status report (BSR) appended to the UL data (¶69 & Fig. 4 (425), Kim teaches receiving, from the UE by the eNB, a buffer status report in response to an uplink grant).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Claim 29 and Claim 30 of the ‘512 Patent in view of in view of Womack by transmitting, by the UE to the network node, the UL data with a buffer status report (BSR) appended to the UL data as taught by Kim because uplink transmission is improved if the eNB can allocate transmission resources based upon the priority of the data, channel state, and traffic conditions of the current cell (Kim, ¶14).
Regarding Claim 10, Claim 10 is rejected on the same basis as Claim 4.
Regarding Claim 16, Claim 2 and Claim 33 of the ‘512 Patent in view of Womack discloses the method of claim 13.
However, Claim 2 and Claim 33 of the ‘512 Patent in view of Womack does not explicitly disclose the receiving the UL data comprises: receiving, by the network node, the UL data with a buffer status report (BSR) appended to the UL data.
Kim teaches the receiving the UL data comprises: receiving, by the network node, the UL data with a buffer status report (BSR) appended to the UL data (¶69 & Fig. 4 (425), Kim teaches receiving, from the UE by the eNB, a buffer status report in response to an uplink grant).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Claim 2 and Claim 33 of the ‘512 Patent in view of Womack by receiving, by the network node, the UL data with a buffer status report (BSR) appended to the UL data as taught by Kim because uplink transmission is improved if the eNB can allocate transmission resources based upon the priority of the data, channel state, and traffic conditions of the current cell (Kim, ¶14).
Regarding Claim 22, Claim 22 is rejected on the same basis as Claim 16.
Claims 6, 12, 18, and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 29, 30, and 33 of U.S. Patent No. 10531512 (hereinafter referred to as “the ‘512 Patent”) in view of Womack in further view of Hedberg.
Regarding Claim 6, Claim 29 and Claim 30 of the ‘512 Patent in view of Womack discloses the method of claim 1.
However, Claim 29 and Claim 30 of the ‘512 Patent in view of Womack does not explicitly disclose before the transmitting the tracking sequence: transmitting, by the UE to the network node, a tracking sequence request; and receiving, by the UE from the network node, the tracking sequence and a unique identifier (ID), the unique ID associated with a geographic zone in a hypercell.
Hedberg teaches before the transmitting the tracking sequence: 
transmitting, by the UE to the network node, a tracking sequence request (¶89 & Fig. 11 (1128 & 1130), Hedberg teaches transmitting, by the UE, RRCConnectionComplete message); and 
receiving, by the UE from the network node, the tracking sequence and a unique identifier (ID) (¶89 & Fig. 11 (1136), Hedberg teaches receiving, by the UE, an SRS Assignment in response to receiving the RRCConnectionComplete message), the unique ID associated with a geographic zone in a hypercell (¶89 & Fig. 11 (1136), Hedberg teaches that the SRS is a locally unique SRS to its location).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Claim 29 and Claim 30 of the ‘512 Patent in view of Womack by before the transmitting the tracking sequence: transmitting, by the UE to the network node, a tracking sequence request; and receiving, by the UE from the network node, the tracking sequence and a unique identifier (ID), the unique ID associated with a geographic zone in a hypercell as taught by Hedberg because there is an improvement in uplink and downlink capacity in cells with multiple-le downlink and uplink antennas (Hedberg, ¶6).
Regarding Claim 12, Claim 12 is rejected on the same basis as Claim 6.
Regarding Claim 18, Claim 2 and 33 of the ‘512 Patent in view of Womack discloses the method of claim 13.
However, Claim 2 and 33 of the ‘512 Patent in view of Womack does not explicitly disclose before the receiving the tracking sequence: receiving, by the network node from the UE, a tracking sequence request; and transmitting, by the network node to the UE, the tracking sequence and a unique identifier (ID), the unique ID associated with a geographic zone in a hypercell.
Hedberg teaches before the receiving the tracking sequence: 
receiving, by the network node from the UE, a tracking sequence request (¶89 & Fig. 11 (1128 & 1130), Hedberg teaches receiving, from the UE by an antenna, RRCConnectionComplete message); and 
transmitting, by the network node to the UE, the tracking sequence and a unique identifier (ID) (¶89 & Fig. 11 (1136), Hedberg teaches transmitting, by the antenna to the UE, an SRS Assignment in response to receiving the RRCConnectionComplete message), the unique ID associated with a geographic zone in a hypercell (¶89 & Fig. 11 (1136), Hedberg teaches that the SRS is a locally unique SRS to its location).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Claim 2 and 33 of the ‘512 Patent in view of Womack by before the receiving the tracking sequence: receiving, by the network node from the UE, a tracking sequence request; and transmitting, by the network node to the UE, the tracking sequence and a unique identifier (ID), the unique ID associated with a geographic zone in a hypercell as taught by Hedberg because there is an improvement in uplink and downlink capacity in cells with multiple-le downlink and uplink antennas (Hedberg, ¶6).


Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544.  The examiner can normally be reached on M-F 10:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.